Case 5:19-cv-12760-JEL-APP ECF No. 15, PageID.621 Filed 03/05/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Laura Paulovich,

                        Plaintiff,      Case No. 19-12760

v.                                      Judith E. Levy
                                        United States District Judge
Social Security Commissioner,
                                        Mag. Judge Anthony P. Patti
                        Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [14],
DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
[8], AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                   JUDGMENT [12]

     This is a Social Security appeal. Before the Court is Magistrate

Judge Anthony P. Patti’s report and recommendation (“R&R”) (ECF No.

14) recommending the Court DENY Plaintiff’s motion for summary

judgment (ECF No. 8) and GRANT Defendant’s motion for summary

judgment (ECF No. 12).

     Magistrate Judge Patti issued the R&R on February 8, 2021. (ECF

No. 14.) The parties were required to file specific written objections to the

report and recommendation within 14 days of service—which here was
Case 5:19-cv-12760-JEL-APP ECF No. 15, PageID.622 Filed 03/05/21 Page 2 of 2




February 22, 2021. Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No

objections were filed. The court has nevertheless thoroughly reviewed the

report and recommendation and concurs in the reasoning and result.

Accordingly,

      The report and recommendation (ECF No. 14) is ADOPTED;

      Plaintiff’s motion for summary judgment (ECF No. 8) is DENIED;

      Defendant’s motion for summary judgment (ECF No. 12) is

GRANTED; and

      The findings of the Commissioner are ADOPTED and this case is

hereby DISMISSED.1

      IT IS SO ORDERED.

Dated: March 5, 2021                         s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge




      1 By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Sullivan, 431 F.3d 976, 984 (6th
Cir. 2005).
                                         2
